Exhibit 10.30

AMENDED AND RESTATED SPANSION INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into by and between _____________ (the
“Executive”) and Spansion Inc. (the “Company”), effective as of the latest date
set forth by the signatures of the parties hereto below (the “Effective Date”).
For purposes of the employment relationship, only, the “Company” includes
Spansion LLC.

R E C I T A L S

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Board has determined that
it is in the best interests of the Company and its securityholders to assure
that the Company will have the continued dedication and objectivity of the
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
securityholders to provide the Executive with an incentive to continue the
Executive’s employment and to motivate the Executive to maximize the value of
the Company upon a Change of Control for the benefit of its securityholders.

C. The Board believes that it is imperative to provide the Executive with
severance benefits upon the Executive’s termination of employment following a
Change of Control that provides the Executive with enhanced financial security
and provides incentive and encouragement to the Executive to remain with the
Company notwithstanding the possibility of a Change of Control.

D. Certain capitalized terms used in the Agreement are defined in Section 4
below.

The parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied or upon cancellation with written notice by either of the parties
setting forth the effective date of such cancellation; provided, however, that
the effective date of such cancellation shall in no event be earlier than two
(2) years from the date on which the written notice of cancellation is given.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be “at-will,” as defined under
applicable law. The Executive understands that nothing in this Agreement
modifies the Executive’s “at-will” employment status with the Company; the
Company or the Executive may terminate the employment relationship at any time,
with or without cause.



--------------------------------------------------------------------------------

3. Change of Control Severance Benefits.

(a) Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason Following A Change of Control. If, within
twenty-four (24) months following a Change of Control, the Executive’s
employment is terminated involuntarily by the Company other than for Cause,
death or Disability or by the Executive pursuant to a Voluntary Termination for
Good Reason, and the Executive executes and does not revoke a general release of
claims against the Company and its affiliates in a form acceptable to the
Company, then the Company shall provide the Executive with the benefits as set
forth below:

(i) Cash Award. A lump sum payment in the amount of _________ percent (___%) of
the aggregate of (AA) the Executive’s annual base salary plus (BB) the
Executive’s target for the annual short term incentive portion of the corporate
bonus program for such year as in effect immediately prior to such termination,
in addition to any other earned but unpaid base salary or vacation pay due
through the date of such termination, as well as a pro rata portion of the
Executive’s annual short term incentive portion of the corporate bonus program
for such year (if any) and a pro rata portion of the Executive’s long term
incentive portion of the corporate bonus program (if any) (based on the number
of days elapsed during such year through the date of termination) as in effect
immediately prior to such termination. This lump sum payment is to be paid as
soon as practicable after the effective date of the termination for Cause or
Voluntary Termination for Good Reason but in any case, by no later than March 14
of the calendar year following the calendar year in which such termination
occurs.

(ii) Acceleration of Equity Awards. All (AA) outstanding and unvested options to
purchase the common stock of the Company or any affiliate of the Company granted
under any equity plan of the Company or affiliate of the Company,
(BB) restricted stock then held by the Executive and (CC) other equity and
equity equivalent awards then held by the Executive shall be accelerated in
full, and thereafter all such options, restricted stock and other equity awards
shall be immediately vested, and exercisable for such period of time following
termination as provided for by the specific agreements governing each such
award.

(iii) Benefits Continuation. For the period beginning on the date of such
involuntary termination by the Company other than for Cause, death or Disability
or the Executive’s Voluntary Termination for Good Reason occurs and ending on
the earlier of (AA) the date which is eighteen (18) months following the date of
such termination or (BB) the date upon which the Executive commences receiving
generally comparable medical benefits through employment elsewhere, the Company
shall pay directly or reimburse the Executive, at its option, for premium costs
incurred by the Executive and the Executive’s dependents for medical and dental
benefits continuation coverage pursuant to Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”), Sections 601-608 of the Executive
Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by such laws, as if the Executive had
terminated employment with the Company on the date such benefits coverage
terminates.

(iv) All of the foregoing benefits shall replace and be in lieu of any other
severance benefit(s) to which Executive would otherwise be entitled following a
Change of Control.

 

-2-



--------------------------------------------------------------------------------

(b) Voluntary Resignation; Termination For Cause. If the Executive’s employment
terminates by reason of the Executive’s voluntary resignation (and is not a
Voluntary Termination for Good Reason), or if the Executive is terminated for
Cause, then the Executive shall not be entitled to receive severance or other
benefits pursuant to this Agreement.

(c) Disability; Death. If the Executive’s employment with the Company terminates
as a result of the Executive’s Disability, or if the Executive’s employment is
terminated due to the death of the Executive, then the Executive shall not be
entitled to receive severance or other benefits pursuant to this Agreement.

(d) Termination Apart from Change of Control. In the event the Executive’s
employment is terminated for any reason not related to a Change of Control prior
to the occurrence of a Change of Control, or for any reason after the
twenty-four (24) month period following a Change of Control, then the Executive
shall not be entitled to receive severance or other benefits pursuant to this
Agreement.

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken by the
Executive in connection with the Executive’s responsibilities as an employee and
intended to result in substantial personal enrichment of the Executive, (ii) the
Executive’s conviction of, or plea of guilty or no contest to, any felony,
(iii) a willful act by the Executive which constitutes gross misconduct and
which is injurious to the Company, (iv) following delivery to the Executive of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Executive has not substantially
performed the Executive’s duties, continued violations by the Executive of the
Executive’s obligations to the Company that are demonstrably willful and
deliberate on the Executive’s part.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) other than Advanced Micro Devices, Inc. and its affiliates
(collectively, “AMD”) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
more than thirty-three percent (33%) of either (1) the then-outstanding
membership interests or shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) (in either case
including in connection with a Business Combination); provided, however, that,
for purposes of this clause (a), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliate of the
Company or a successor or (D) any acquisition by any entity pursuant to a
transaction that complies with Sections (4)(b) (2), (3) and (4) of this
definition below;

 

-3-



--------------------------------------------------------------------------------

(2) Individuals who, as of the date hereof, constitute the Board or the board of
directors of any entity that directly or indirectly owns all of the outstanding
equity securities of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (or the board of directors of any
entity that directly or indirectly owns all of the outstanding equity securities
of the Company), including in connection with a Business Combination; provided,
however, that any individual becoming a Board manager or director subsequent to
the date hereof whose election, or nomination for election by the Company’s
securityholders was approved by a vote of at least two-thirds of the individuals
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and the member’s predecessor twice) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Board managers or directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or the board of directors of any entity that directly or indirectly owns
all of the outstanding equity securities of the Company;

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries or any parent entity, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, all or substantially all of the individuals and entities that were
the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then-outstanding equity interests and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change of Control under clause (3) of this definition above.

For the avoidance of doubt, the reorganization of the Company as described in
the Company’s Registration Statement on Form S-1 shall not constitute a Change
of Control and Fujitsu’s ownership of 40% or less of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities shall not
constitute a Change of Control.

 

-4-



--------------------------------------------------------------------------------

(c) Disability. “Disability” shall mean that the Executive has been unable to
perform the Executive’s Company duties as the result of the Executive’s
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such Agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Executive’s employment. In the
event that the Executive resumes the performance of substantially all of the
Executive’s Company duties before the termination of the Executive’s employment
becomes effective, the notice of intent to terminate shall automatically be
deemed to have been revoked.

(d) Voluntary Termination for Good Reason.

“Voluntary Termination for Good Reason” shall mean the Executive voluntarily
resigns after the occurrence of any of the following (i) without the Executive’s
express written consent, a material reduction of the Executive’s duties, title,
authority or responsibilities; provided, however, that a reduction in duties,
title, authority or responsibilities solely by virtue of the Company being
acquired and made part of a larger entity (e.g., when the Chief Financial
Officer of the Company remains as such following a Change of Control and is not
made the Chief Financial Officer of the acquiring corporation) shall not by
itself constitute grounds for a “Voluntary Termination for Good Reason”;
(ii) without the Executive’s express written consent a reduction in the base
salary of the Executive greater than ten percent (10%); (iii) the relocation of
the Executive to a facility or a location more than forty-five (45) miles from
the Executive’s then present location of employment; or (iv) the failure of the
Company to obtain the assumption of this agreement by any successors
contemplated in Section 5(a) below. The Executive and the Company intend the
foregoing definition to comply with the requirements of Treasury Regulation
Section 1.409A-1(n) and hereby agree that such definition shall be interpreted
in a manner consistent with such requirements.

5. Successors

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 5(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

-5-



--------------------------------------------------------------------------------

6. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of the Executive, mailed notices shall be addressed
to the Executive at the Executive’s home address that the Company has on file
for the Executive. In the case of the Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Secretary.

(b) Notice of Termination of Employment. Any termination of Executive’s
employment by the Company for Cause or by the Executive pursuant to a Voluntary
Termination for Good Reason shall be communicated by a notice of employment
termination to the other party given in accordance with Section 6(a) of this
Agreement. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the effective termination date (which shall be not
more than thirty (30) days after the giving of such notice). The failure by
either party to include in the notice any fact or circumstance that contributes
to a showing of Voluntary Termination for Good Reason or termination for Cause
shall not waive any right of the party hereunder or preclude the party from
asserting such fact or circumstance in enforcing the party’s rights hereunder.

7. Confidentiality; Non-Solicitation.

(a) Confidentiality. While the Executive is employed by the Company or an
affiliate of the Company, and thereafter while the Executive receives severance
benefits hereunder, the Executive shall not directly or indirectly disclose or
make available to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, any Confidential Information (as defined
below). Upon termination of the Executive’s employment with the Company (or
affiliate of the Company), all Confidential Information in the Executive’s
possession that is in written or other tangible form (together with all copies
or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by the Executive or furnished to any third
party, in any form except as provided herein; provided, however, that the
Executive shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (i) was publicly known at
the time of disclosure to the Executive, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Company by any person or entity or (iii) is lawfully
disclosed to the Executive by a third party. For purposes of this Agreement, the
term “Confidential Information” shall mean information disclosed to the
Executive or known by the Executive as a consequence of or through the
Executive’s relationship with the Company, about the customers, employees,
business methods, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Company and its affiliates.

 

-6-



--------------------------------------------------------------------------------

(b) Non-Solicitation; Non-disparagement. In addition to each Executive’s
obligations under any proprietary information or similar agreement, the
Executive shall not for a period of two (2) years following the Executive’s
termination of employment for any reason, either on the Executive’s own account
or jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or shareholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company or any of the Company’s affiliates any of their respective
officers, employees or customers; provided, however, that a general
advertisement to which an employee of the Company or one of its affiliates
responds shall in no event be deemed to result in a breach of this Section 7(b).
In addition, the Executive shall not, and shall use reasonable efforts to ensure
that the Executive’s attorneys, agents or other representatives do not, take any
action or make or publish any statement, whether oral or written, which
disparages in any way, directly or indirectly, the Company or any of the present
or former employees, officers, directors or affiliates of the Company, or which
interferes in any way with the ability of the Company or any of its affiliates
to market its products or services, to retain existing customer relationships or
to obtain new customer relationships.

(c) Survival of Provisions. The provisions of this Section 7 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 7 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.

8. Change of Control Payments.

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any Payments would be subject to the Excise Tax, the Payments shall
be reduced (but not below zero) to the extent necessary so that no Payment to be
made or benefit to be provided to the Executive shall be subject to the Excise
Tax; provided, however, that if, during the twenty-four (24) month period
commencing on the Effective Date it shall be determined that any Agreement
Payment would be subject to the Excise Tax and that the Agreement Payments, in
the aggregate, exceed the Executive’s 280G Threshold by fifteen percent (15%) or
more, then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Agreement Payments. Any such Gross-Up Payment shall be paid as
soon as practicable after its determination pursuant to this Section 8, but in
any event prior to the last day of the calendar year following the year in which
the taxes to which such Gross-Up Payment relates are remitted to the appropriate
taxing authorities.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and to what extent the Agreement
Payments exceed the Executive’s 280G Threshold and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determinations, shall be made by the nationally
recognized certified public accounting firm used by the Company

 

-7-



--------------------------------------------------------------------------------

immediately prior to the Change of Control or, if such firm declines to serve,
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. If it
is determined that the Executive’s Payments should be reduced pursuant to
Section 8(a) above, the Executive shall be entitled to designate the Payments to
be so reduced in order to give effect to Section 8(a) above; provided that if
the Executive fails to make such designation within ten (10) business days after
receipt of the notice from the Accounting Firm, the Company may effect such
reduction in any manner it deems appropriate. Subject to Section 8(e) below, any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Executive within five (5) business days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 8, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 8(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company; and

(iii) permit the Company to participate in any proceedings relating to such
claim;

 

-8-



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(e) Notwithstanding any other provision of this Section 8, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Executive all or any portion of the Gross-Up Payment that it determines in good
faith that it is or may be in the future required to withhold, and the Executive
hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

(i) “280G Threshold” means three hundred percent (300%) of the Executive’s “base
amount” within the meaning of Section 280G(b)(3) of the Code, as determined for
the taxable year in which any Payment may be made.

 

-9-



--------------------------------------------------------------------------------

(ii) An “Agreement Payment” shall mean a Payment paid or payable pursuant to
this Agreement (disregarding this Section 8).

(iii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

(iv) The “Net After-Tax Amount” of a Payment shall mean the Value of a Payment
net of all taxes imposed on the Executive with respect thereto under Sections 1
and 4999 of the Code and applicable state and local law, determined by applying
the highest marginal rates that are expected to apply to the Executive’s taxable
income for the taxable year in which the Payment is made.

(v) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(vi) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(vii) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

9. Arbitration and Equitable Relief.

(a) Except as provided in Section 9(d) below, the Executive and the Company
agree that to the extent permitted by law, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof will be settled by arbitration to be held in the County of Santa Clara,
California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). There will be one arbitrator who may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(b) The arbitrator will apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. The Executive hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any action or proceeding arising from or relating to
this Agreement and/or relating to any arbitration in which the parties are
participants.

 

-10-



--------------------------------------------------------------------------------

(c) The Company will pay the direct costs and expenses of the arbitration. The
Company and the Executive are responsible for their respective attorneys’ fees
incurred in connection with enforcing this Agreement.

(d) The Company and the Executive may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary to enforce the provisions of this
Agreement, without breach of this arbitration agreement and without abridgement
of the powers of the arbitrator.

THE EMPLOYEE HAS READ AND UNDERSTOOD THIS SECTION 9, WHICH DISCUSSES
ARBITRATION. THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE
EMPLOYEE AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF
ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

(i) EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
FAIR LABOR STANDARDS ACT, AND ANY LAW OF ANY STATE; AND

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

-11-



--------------------------------------------------------------------------------

10. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and any proprietary
information agreement represent the entire understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior arrangements
and understandings regarding same, including specifically the SPANSION LLC
CHANGE OF CONTROL SEVERANCE AGREEMENT previously entered into by and between the
Executive and the Company.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, as
applied to agreements among California residents entered into and to be wholly
performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(f) Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code, and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A of the Code, as determined by
the Company in accordance with Section 409A of the Code, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in the payments or benefits ultimately paid or
provided to Executive) until the date that is

 

-12-



--------------------------------------------------------------------------------

at least six (6) months following the Executive’s termination of employment with
the Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will pay the Executive a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to the
Executive under this Agreement during the period in which such payments or
benefits were deferred. Thereafter, payments will resume in accordance with this
Agreement.

(ii) Additionally, in the event that following the date hereof the Company or
the Executive reasonably determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A of the Code, the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

SPANSION INC. By:     Title:     Date:    

 

THE EMPLOYEE    Signature    Print Name Date:    

 

-14-